—In an action to recover damages for personal injuries, the plaintiff appeals from an order of the Supreme Court, Nassau County (Lally, J.), dated April 10, 2000, which granted the defendants’ motion for summary judgment dismissing the complaint on the ground that the plaintiff did not sustain a serious injury within the meaning of Insurance Law § 5102 (d).
Ordered that the order is affirmed, with costs.
In opposition to the defendants’ prima facie showing that the plaintiff did not sustain a serious injury within the meaning of Insurance Law § 5102 (d), the plaintiff failed to raise a triable issue of fact. Thus, summary judgment dismissing the complaint was properly granted to the defendants (see, Licari v Elliott, 57 NY2d 230). O’Brien, J. P., Friedmann, Goldstein and Smith, JJ., concur.